   Case 16-01068-jw       Doc 32 Filed 01/09/19 Entered 01/09/19 14:00:32              Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA


IN RE:                                        )
                                              )         CASE No. 16-01068-jw
                                              )
Patrick Shannon Gallagher                     )
and Joan Leslie Gallagher,                    )         CHAPTER 13
                                              )
                             Debtor.          )
                                              )

         REQUEST TO BE REMOVED FROM CM/ECF ELECTRONIC SERVICE LIST
                         AND MAILING-LABELS MATRIX

TO THE COURT AND TO ALL COUNSEL OF RECORD:

       The South Carolina Department of Employment and Workforce (SCDEW), a purported

creditor in this bankruptcy proceeding, by and through its undersigned counsel, hereby requests the

Clerk of the Court to remove SCDEW from this case’s CM/ECF electronic service list and the mailing-

labels matrix.

       The debtor in this case owes no debts to SCDEW. Therefore, it is not necessary that SCDEW

be noticed on future filings. The address to be removed from the Mailing-Labels Matrix is as follows:



                               SC Dept of Employment & Workforce
                                           PO Box 8597
                                       Columbia SC 29202


                                                    /s/ Trey McLeod______________
                                                    E.B. “Trey” McLeod, III
                                                    SC District Court #10838
                                                    S.C. Department of Employment & Workforce
                                                    Post Office Box 995
                                                    Columbia, South Carolina 29202
                                                    (803) 737-3043
Date: January 9, 2019                               tmcleod@dew.sc.gov
  Case 16-01068-jw   Doc 32    Filed 01/09/19 Entered 01/09/19 14:00:32    Desc Main
                               Document      Page 2 of 2



                              CERTIFICATE OF SERVICE

I hereby certify that on January 9, 2019, SCDEW’s “REQUEST TO BE REMOVED FROM
CM/ECF ELECTRONIC SERVICE LIST AND MAILING LABELS MATRIX,” was served to
all parties and/or their counsel of record who receive electronic service.


                                           /s/ Trey McLeod______________
                                           E.B. “Trey” McLeod, III
